Citation Nr: 0733882	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-39 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a lumbar spine disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  In September 2004, the RO continued 
the previously assigned 20 percent disability rating for the 
veteran's service-connected lumbar spine disability.  The RO, 
however, revisited the matter in May 2007 and held that the 
veteran's lumbar spine disability warranted a 40 percent 
disability rating as May 25, 2004, the date of claim.

In October 2006, the Board remanded the matter for additional 
evidentiary development.



FINDING OF FACT

The veteran's lumbar spine disability does not result in 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.



CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 40 percent for a lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126(West 
2002 & Supp. 2007) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007) are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2004 and October 2006 letters, with 
respect to the claim of entitlement to an increased 
disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2004 and October 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2004 prior to 
adjudication of the matter in September 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Riverwood 
Imaging Center, Michael L. Nelson, M.D., Don Helvey, D.C., 
Joseph L. Richey, M.D., Western Neuropathy Inc., Physical and 
Sports Therapy Services, and a VA examination report dated in 
September 2004.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
October 2006 VCAA letter.  Based on the foregoing, VA 
satisfied its duties to the veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The schedular criteria for rating the spine have been amended 
since the veteran was awarded service connection for his 
lumbar spine degenerative disc disease.  The most recent 
rating change was made on September 26, 2003, which was prior 
to the date of claim in this case.  The current claim of 
entitlement to an increased disability rating was received in 
May 2004.  As such, the veteran's increased rating claim must 
be considered pursuant to these changes.  The veteran was 
previously rated under diagnostic codes which are no longer 
in effect in the Schedule for Rating Disabilities.  

The amended version of the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, intervertebral disc syndrome is to be rated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in a higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula as applicable to the 
veteran's lumbar spine disability, a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome rated based on incapacitating 
episodes provides the following.  A 10 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 
12 months.  A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The veteran's current lumbar spine disability has been 
evaluated as 40 percent disabling.  Accordingly, in light of 
the aforementioned criteria, in order to warrant to warrant a 
rating in excess of 40 percent his lumbar spine disability 
would have to result in unfavorable ankylosis of the entire 
thoracolumbar spine; unfavorable ankylosis of the entire 
spine; or incapacitating episodes of having a total duration 
of at least six weeks during the past 12 months.  Upon review 
of the medical evidence of record, there is no indication 
that the veteran's lumbar spine disability warrants a 
disability rating in excess of 40 percent.

The medical evidence of records includes VA outpatient 
reports, private treatment records from Riverwood Imaging 
Center; Michael L. Nelson, M.D.; Don Helvey, D.C.; Joseph L. 
Richey, M.D.; Western Neuropathy Inc.; Physical and Sports 
Therapy Services; and a VA examination report dated in 
September 2004.  The medical record, however, does not 
indicate nor does the veteran allege that his lumbar spine 
disability is productive of unfavorable ankylosis of the 
entire thoracolumbar spine; unfavorable ankylosis of the 
entire spine; or incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.

The September 2004 VA examination report indicates that in 
August 2003 the veteran underwent a thoracic spine 
laminectomy and fusion.  With respect to the veteran's 
lumbosacral spine, the examiner held that the veteran 
experienced no functional limitations with respect to 
activities of daily living, except for tying his shoes.  
Physical examination revealed some minimal bilateral 
paraspinous tenderness.  Straight leg raising was positive at 
30 degrees on the left and at 40 degrees on the right.  
Lasague's sign was negative.  Range of motion testing 
demonstrated flexion to 30 degrees; extension to 0 degrees; 
rotation to 10 degrees, bilaterally; and lateral flexion to 
10 degrees, bilaterally.  Pain was present throughout all 
ranges of motion.  Sensory perception was intact over each 
buttock and down each lower extremity.  Repetitive motion 
resulted in an increase in pain, early fatigue, and minimal 
weakness over the entire spine.  No lumbar paraspinal spasm 
was noted during any range of motion.  The veteran was 
diagnosed as having chronic lumbosacral strain syndrome with 
recurrent S1 radicular pain down the left lower extremity 
with constant pain, markedly reduced range of motion, and 
with intact sensory perception over each buttock and down 
each lower extremity.

In March 2005, treatment records from Physical & Sports 
Therapy Services documented range of motion of flexion to 50 
degrees; extension to 10 degrees; rotation to 15 degrees, 
bilaterally; and lateral flexion to 50 degrees, bilaterally.  
There was tenderness to palpation throughout the thoracic and 
lumbar paraspinals.  There was decreased sensation in the 
left lower extremity.  

Private treatment records from March 2006 to October 2006 
from Don Helvey, D.C., indicted complaints of lumbar pain and 
left leg weakness.  The veteran was referred to Western 
Neuropathy, Inc., which held that he was experiencing 
diabetic neuropathy.  

Private treatment records from Joseph L. Richey, M.D., 
document complaints of lumbar pain and left lower extremity 
pain and numbness in the plantar aspect of the foot.  
Straight left raising testing was negative.  The veteran, 
accordingly, underwent an MRI that noted a broad based 
central disc protrusion at L4-5 with narrowing of the L5 
lateral recesses, bilaterally, and a small right paracentral 
disc protrusion at L5-S1.  Dr. Richey reviewed the report and 
held that his lumbar MRI was pretty benign for his age and 
his previous thoracic fracture and Vietnam related 
disability.  The veteran had a very minor bulge at L4-5 and 
L5-S1 , without a specific disc herniation or foraminal 
stenosis.  All discs were well maintained in height.  The 
veteran did have some minor arthritic changes at the facets 
at 4-5.  There was nothing, however, to explain why the 
veteran was experiencing left lower extremity difficulties.  

In light of the aforementioned evidence, a disability rating 
in excess of 40 percent is not warranted as the veteran has 
not demonstrated unfavorable ankylosis of the entire 
thoracolumbar spine; unfavorable ankylosis of the entire 
spine; or incapacitating episodes of having a total duration 
of at least six weeks during the past 12 months.  Although 
physical examination has demonstrated restriction in range of 
motion of the thoracolumbar spine, there has been no specific 
finding or complaint of ankylosis.  

The Board has also considered the directive of DeLuca.  The 
September 2004 VA examiner noted that repetitive motion 
resulted in an increase in pain, early fatigue, and minimal 
weakness over the entire spine; however, any additional 
limitation did not rise to the level of ankylosis such as to 
warrant an increased disability rating.  

Additionally, the record does not demonstrate that the 
veteran has experienced incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Relevant VA treatment records from May 2003 to 
September 2006 fail to reveal a history of incapacitating 
episodes or frequent hospitalizations.
Although the veteran has reported missing several days of 
employment due to back, there is no medical evidence of 
record that the veteran has had incapacitating episodes of 
low back pain as defined in VA regulations.  Note (1) to 
revised Diagnostic Code 5293 provides that, for purposes of 
evaluations under that diagnostic code, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Accordingly, there is no medical evidence of record that any 
physician has prescribed bed rest for the veteran's lumbar 
spine disability such as to warrant an increased disability 
rating.

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit.  Although the 
veteran has been diagnosed as having peripheral neuropathy in 
the lower extremities the evidence of record does not purport 
that it is related to his lumbar spine disability.  Rather, 
it has been characterized as diabetic neuropathy.  The Board 
notes that service connection is separately in effect for 
diabetes mellitus type II with bilateral upper and lower 
extremity peripheral neuropathy and erectile dysfunction.

In light of the foregoing, the Board finds that an increased 
rating is not warranted on any basis.  In the absence of 
unfavorable ankylosis of the entire thoracolumbar spine; 
unfavorable ankylosis of the entire spine; or incapacitating 
episodes of having a total duration of at least six weeks 
during the past 12 months, a higher rating is not available.  
Additionally, there is no evidence of neurological problems 
attributable to his lumbar spine disability such as to 
warrant an increased disability is not warranted.  Because 
the 40 percent evaluation is proper and the veteran has not 
been frequently hospitalized, the application of the regular 
schedular standards is not impractical and an extraschedular 
is not in order at this time.  38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 40 percent for a lumbar spine 
disability have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a lumbar spine disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


